tcmemo_1998_205 united_states tax_court dale allan rinehart petitioner v commissioner of internal revenue respondent docket no filed date dale allan rinehart pro_se brigham j l sanders for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions petitioner concedes that he is not entitled to deduct alimony in the amount of dollar_figure for both and and continued the sole issue for decision is whether petitioner's horse breeding activity was an activity_not_engaged_in_for_profit findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in campbell texas at the time he filed his petition petitioner has been an airline pilot with american airlines for more than years during and petitioner was on reserve status during this time he worked an average of days a month but he was available to work days a month in and petitioner earned wages of dollar_figure and dollar_figure respectivelypetitioner has been involved with horses since childhood he owned his first cutting horse2 when he was years old and first trained a cutting horse when he was a teenager starting in petitioner decided to breed train and sell quarter horses for cutting horse competitions the horse continued charitable_contributions in the amounts of dollar_figure and dollar_figure for and respectively respondent concedes that petitioner is entitled to deduct home mortgage interest_expenses in the amounts of dollar_figure and dollar_figure for and respectively and an unreimbursed employee expense in the amount of dollar_figure for horses generally quarter horses are bred and trained as cutting horses for competitions in which the horse must separate one cow from the herd horses are bred with cutting bloodlines which give them the natural ability to be competitive the raising and training of a foal for cutting horse competition takes approximately years breeding activity prior to this petitioner was not involved in horse breeding petitioner derived personal pleasure and enjoyment from the horse breeding activity before starting the horse breeding activity petitioner studied breeding operations and the effect of bloodlines on performance read books and journals on the subject matter and attended a short course on equine reproduction at a local university petitioner also had knowledge of equine artificial insemination techniques petitioner however did not consult with any horse breeders about the best way to minimize expenses or to operate a profitable business petitioner operated the horse breeding activity by himself he started by purchasing a stallion from which to breed cutting horses in petitioner owned between and horses however only one was a stallion and the remaining horses were mares or foals pursuant to a divorce decree in petitioner transferred about half of the horses to his former spouse but he retained the stallion in hoping to establish a name in the cutting horse industry petitioner began rebuilding his herd and rented an indoor arena in royce city texas in date petitioner purchased a 40-acre horse farm in campbell texas for dollar_figure called compass r ranch and leased an additional acres adjacent to the farm together referred to as the ranch the farm had an arena a blacksmith shop a stallion and breeding barn and several pastures for raising and training the horses petitioner performed most of the work on the ranch in and petitioner spent a considerable amount of time renovating the ranch daily activities on the ranch included weed control of the pasture hauling hay repairs of the stalls or fences and other general maintenance work in addition to the daily chores petitioner spent time breaking and training young horses on the ranch during the breeding season petitioner's main activity was encouraging live cover of the horses by leading the stallion to the mare when petitioner was away on flights for american airlines a laborer would come in to feed the horses and clean the stalls petitioner sold one horse in and none in petitioner showed his horses in cutting horse competitions however he never received any monetary awards from these competitions petitioner maintained inadequate records of the horse breeding activity petitioner did not record information about the purchases or sales of his horses petitioner did not make written forecasts or projections of future income additionally petitioner has never kept a separate checking account or other bank account for the horse breeding activity prior to petitioner did not advertise the horse breeding activity the horse breeding activity never showed a profit petitioner reported gross_sales from this activity in the amounts of dollar_figure and dollar_figure for and respectively from through petitioner reported the following schedule f gross_income and net losses from the horse breeding activity year gross_income net losses unknown unknown unknown unknown dollar_figure-0- big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent determined that petitioner did not engage in the horse breeding activity for profit and therefore disallowed the losses claimed for and opinion sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for a deduction to be allowed under sec_162 or sec_212 or a taxpayer must establish that he or she engaged in the activity with an actual and honest objective of making an economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir 78_tc_642 affd without opinion 702_f2d_1205 d c cir the expectation of profit need not have been reasonable however the taxpayer must have entered into the activity or continued it with the objective of making a profit 91_tc_371 sec_1_183-2 income_tax regs whether the requisite profit objective exists is determined by looking at all the surrounding facts and circumstances 94_tc_41 sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer's mere statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs petitioner has the burden_of_proof rule a sec_1_183-2 income_tax regs provides a list of factors to be considered in the evaluation of a taxpayer's profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation this list is nonexclusive and the number of factors for or against the taxpayer is not necessarily determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others see sec_1_183-2 income_tax regs cf 70_tc_715 affd 615_f2d_578 2d cir petitioner contends that the losses from the horse breeding activity are properly deductible because the activity was motivated by an actual and honest objective of making a profit conversely respondent asserts that the activity was not engaged in for profit we agree with respondent manner in which the activity is conducted the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs the parties have stipulated that petitioner did not keep adequate_records of the horse breeding activity petitioner did not make any written forecasts or projections of future income additionally petitioner's failure to formulate a credible business or profit plan indicates that his actions were not businesslike and that he lacked a profit_motive petitioner started the horse breeding activity with no concept of what his ultimate costs might be or how he might achieve any degree of cost efficiency additionally petitioner conducted his activity unaware of the amount of revenue he could expect or what risks might impair the production of such revenues petitioner commingled the financial affairs of the horse breeding activity with his personal finances he paid all the expenses of the horse breeding activity from his personal account and the horse breeding activity maintained no financial accounts of its own this commingling of funds is an indication that the activity is a hobby rather than a business for profit see ballich v commissioner tcmemo_1978_497 based on these facts we conclude that petitioner did not conduct the horse breeding activity in a businesslike manner expertise of petitioner a taxpayer's expertise research and study of an activity as well as his consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs since childhood petitioner has had an interest in cutting horses petitioner studied breeding operations read materials on breeding methods and attended a short course on equine reproduction at a local university although petitioner became knowledgeable about horses and breeding techniques he was not knowledgeable about the economics of the activity significantly petitioner did not seek professional advice on the economic aspects of horse breeding taken as a whole these facts do not persuade us that the activity had a profit_motive elements of personal pleasure the absence of personal pleasure or recreation relating to the activity in question may indicate the presence of a profit objective sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from a particular activity does not per se demonstrate a lack of profit_motive petitioner stipulated that he derived personal pleasure and enjoyment from the horse breeding activity based on the facts of this case we find that this factor weighs against petitioner time and effort expended by petitioner petitioner spent a significant amount of time on the horse breeding activity however he also stipulated that he received pleasure from the horse breeding activity where an activity has substantial personal or recreational aspects the time and effort spent may be due to a taxpayer's enjoyment of the activity rather than an intent to derive a profit 23_tc_90 affd per curiam 227_f2d_779 6th cir although enjoying an activity does not preclude a profit objective the facts of this case suggest that petitioner spent time on the activity due to his fondness for horses rather than an expectation of profit cf harrison v commissioner tcmemo_1996_509 the expectation that assets may appreciate in value an expectation that assets may appreciate in value may also be an indication of the taxpayer's motive with respect to such activity sec_1_183-2 income_tax regs petitioner believed that the horse breeding activity would eventually become profitable due to appreciation in the value of the ranch and the horses petitioner's unsupported belief however is insufficient it is necessary that petitioner's objective be to realize a profit on the entire operation 45_tc_261 affd 379_f2d_252 2d cir this requires future net_earnings and appreciation sufficient to recoup the losses which petitioner sustained in prior years id petitioner's contention that he expected to experience a profit eventually is unsupported by the record he failed to produce credible_evidence that the horse breeding activity had any realistic chance of recovering the excessive losses previously incurred accordingly this factor weighs against petitioner the activity's history of income or losses a record of substantial losses over several years may be indicative of the absence of a profit_motive 72_tc_411 affd without opinion 647_f2d_170 9th cir this court has recognized that the startup phase of a horse breeding activity i sec_5 to years 72_tc_659 petitioner sustained an uninterrupted series of losses beyond the period which is customarily necessary to bring a similar operation to profitable status see id see also sec_1_183-2 income_tax regs petitioner also argues that the losses can be explained by a series of unfortunate events beyond his control we are unpersuaded petitioner did not show that had events beyond his control not occurred the horse breeding activity would have been profitable see 809_f2d_355 7th cir affg tcmemo_1985_523 in light of these facts we find that petitioner's history of losses indicates a lack of a profit_motive petitioner's financial status substantial income from sources other than the activity in question particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs in and petitioner earned wages in the amounts of dollar_figure and dollar_figure respectively as an airline pilot petitioner could afford to operate the horse breeding activity as a hobby and it is likely that he sought to reduce or eliminate his tax_liability by using the losses from the horse breeding activity to offset income from other sources these facts coupled with the fact that the taxpayer failed to pay any federal withholding_tax for his income from american airlines indicate a lack of profit objective see whalley v commissioner tcmemo_1996_533 conclusion after reviewing the entire record we conclude that petitioner did not engage in the horse breeding activity with an actual and honest objective of making a profit within the meaning of sec_183 to reflect the foregoing decision will be entered under rule
